Citation Nr: 1509297	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether the character of the appellant's service discharge is a bar to Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 2004 to March 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the appellant's military service from March 2004 through March 2008 was under "other than honorable conditions" and he was not entitled to receive VA benefits for that period of service.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should include consideration of these electronic records.

In April 2013, this case was remanded in order to obtain the appellant's DD Form 214 and service personnel records, which have now been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals oral communication with the RO wherein the attorney listed on the title page indicated he no longer represented the Veteran.  He has been informed that he will be considered the representative absent a motion for withdrawal filed with the Board.  He is thus listed on the title page as, when provided an opportunity, the Veteran did not select a different representative, and no formal withdrawal motion has been received.

In correspondence dated in July 2014, and received in October 2014, the appellant, through his currently listed representative, requested a Travel Board hearing at his local VA office.

Generally, claimants have the right to a hearing if requested.  38 C.F.R. § 20.700 (2014).  As the Veteran has not yet been scheduled for such a hearing, in order to afford the Veteran due process and the opportunity to appear before a Veterans Law Judge for a personal hearing, a remand of his appeal is necessary to afford him the requested hearing before proceeding with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the St. Petersburg, Florida RO with appropriate notification to the appellant and his representative.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




